Citation Nr: 0930664	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to a personal assault.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for depression (also 
diagnosed with paranoid schizophrenia), and if so, whether 
service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
February 1980, and March 1981 to March 1982, during 
peacetime.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which denied her service connection claim for PTSD, 
determined that new and material evidence had been received 
to reopen the service connection claim for depression (also 
diagnosed with paranoid schizophrenia), and ultimately denied 
service connection for depression (also diagnosed with 
paranoid schizophrenia).  The Veteran disagreed with such 
decision and subsequently perfected an appeal.  The Board 
notes that the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  As such, the issues are appropriately captioned as 
above.   

Herein, the Board reopens the service connection claim for 
depression (also diagnosed with paranoid schizophrenia).  The 
reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD; there is 
credible supporting evidence that tends to corroborate the 
Veteran's account of the in-service personal assault; and 
there is medical evidence of a link between the Veteran's 
PTSD and the in-service personal assault.  

2.  Resolving reasonable doubt in the Veteran's favor, PTSD 
is related to her in-service personal assault.  
  
3.  In a December 1998 rating decision, the RO denied the 
Veteran's service connection claim for depression; the 
Veteran was provided notice of the decision and of her 
appellate rights.

4.  The Veteran filed a timely Notice of Disagreement, but 
after issuance of a Statement of the Case, she did not file a 
timely Substantive Appeal to perfect an appeal of the 
December 1998 rating decision, and such decision became 
final.

5.  The evidence received since the RO's December 1998 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
depression.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The RO's unappealled December 1998 decision that denied 
service connection for depression is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (1998) (current version 2008).
3.  Evidence received since the RO's December 1998 rating 
decision is new and material; the claim of entitlement to 
service connection for depression is therefore reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits of the PTSD Claim

In this decision, the Board grants in full the benefit sought 
on appeal with regard to the Veteran's service connection 
claim for PTSD.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession' s adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Here, initially, the Board notes that the Veteran is 
currently diagnosed with chronic PTSD.  See August 2006 VA 
PTSD Examination Report.  As there is evidence of a current 
chronic disability, the first element of the Veteran's 
service connection claim is satisfied.

The Veteran seeks service connection for PTSD based on two 
incidents of personal assault in-service.  First, she claims 
that while undergoing basic training her drill sergeant made 
sexual advances toward her and attempted to rape her.  See 
March 2005 Type-Written Statement from the Veteran; June 2005 
Type-Written Statement from the Veteran; July 2005 Type-
Written Statement from the Veteran; May 2005 VA PTSD 
Examination Report, Mountain Home VAMC; July 2005 
Psychological Report (Dr. J.W.T.); August 2006 VA PTSD 
Examination Report, Mountain Home VAMC.  Second, she claims 
that a fellow service member raped her sometime in 1981, 
resulting in her pregnancy, drinking and disciplinary 
problems in-service, and her current disability.  See id.  
The Veteran did not report or discuss either incident of 
personal assault during service. 

The Veteran does not contend nor does the evidence show that 
she served in combat or that the stressors upon which she 
relies are related to combat experiences. Thus, in order to 
warrant service connection, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred, and medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Corroboration of the purported 
stressors is an adjudicatory question involving both 
consideration of the facts as presented, as well as the 
credibility of the evidence contained in the claims folder.

Although there is no evidence to corroborate the Veteran's 
claimed personal assault by her drill sergeant, upon review 
of the evidence of record, the Board finds that the Veteran's 
alleged in-service stressor of being sexually assaulted by a 
fellow service member sometime in 1981 have been corroborated 
by her service records or other credible evidence.  See 38 
C.F.R. § 3.304(f)(3).  In this regard, there is evidence 
showing that the Veteran underwent behavior changes following 
the claimed assault, to include a request for a transfer to 
another military duty assignment (see December 11, 1981 Hand-
Written Memo from Lt. F., requesting a job outside of the 
motor pool); deterioration in work performance (see March 
1979 Letter of Commendation for talent, energy, enthusiasm, 
and sincere devotion to duty; December 8, 1981 General 
Counseling Form, revealing bad attitude, back talk, and 
disregard of duty by the Veteran); substance abuse and 
disciplinary problems (see October 1981 Alcohol and Drug 
Abuse Prevention and Control Program (ADAPCP) Military Client 
Intake and Follow-Up Record, diagnosed with episodic 
excessive drinking; November 1981 Letter of Reprimand, 
drinking while intoxicated; December 10, 1981 Handwritten 
Notes from L.E.G., J.F.R., and J.M.H., describing incident of 
AWOL and lack of obeying orders); and episodes of depression 
and anxiety without an identifiable cause (see October 1981 
Chronological Record of Medical Care, complaints of stress; 
February 1982 Report of medical History, complaints of 
depression and worry), lending support to her claimed in-
service sexual assault.  The Veteran also requested a 
pregnancy test in-service, and her second pregnancy was 
confirmed.  See August 1981 Chronological Record of Medical 
Care (Veteran requested a pregnancy test); undated Statement 
of Pregnancy (clinical findings confirm pregnancy with 
estimated date of conception (EDC) on June 1982; no father 
was listed).  Her second child was born on July 1982.  
  
The Board finds sufficient support concerning the Veteran's 
alleged 1981 in-service sexual assault, and the Veteran is 
competent to describe what events occurred in service. Lay 
evidence can be provided by a person who has no specialized 
education, training, or experience, if the layperson knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. at 469.  Thus, the 
Board finds that the Veteran was assaulted by a fellow 
service member during her military service. 

Further, after review of the Veteran's claims folder, 
notation of the Veteran's history of personal assault in-
service, and upon mental status examination, the August 2006 
VA examiner related the Veteran's current PTSD to her in-
service sexual trauma.  See August 2006 VA PTSD Examination 
Report.  The examiner noted that the Veteran enjoyed seeing 
friends, fishing, and playing Bingo before her military 
service, and after discharge she plays on the computer and 
spends time alone.  The examiner also noted that the Veteran 
"clasped [her] hands together tightly" when speaking of her 
military history and sexual trauma.  The August 2006 examiner 
also noted that the Veteran's symptoms of depression, 
psychosis, and substance abuse may also be related to the 
Veteran's diagnosed PTSD but "cannot be fully determined at 
this examination."  See id.

Thus, considering the above-noted evidence, the Board finds 
that service connection is warranted.  The Veteran has a 
current disability, credible supporting evidence of record 
that the alleged in-service stressor actually occurred, and 
medical evidence of a link between her current disability and 
the in-service assault.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence as a whole 
supports service connection for PTSD.  See 38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for PTSD have been satisfied, and 
service connection for such disability is granted.  

Application to Reopen

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for depression 
(also diagnosed with paranoid schizophrenia), the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening her claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Veteran initially filed a service connection claim for 
depression in June 1998.  In a December 1998 rating decision, 
the RO denied service connection for depression on the basis 
that there was no evidence that the claimed condition was 
incurred in or aggravated by service.  The Veteran submitted 
a timely Notice of Disagreement to initiate appellate review 
in December 1998.  A Statement of the Case was issued on 
December 1999.  Because the Veteran did not submit a 
Substantive Appeal to perfect an appeal of the RO's December 
1998 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998) (current 
version 2008).  

The evidence of record when the RO decided the claim in 
December 1998 included the Veteran's service treatment 
records (STRs), service personnel records, private medical 
records, Verification of Birth of her second child, and 
statements submitted by the Veteran. 

In January 2005, the Veteran sought to reopen her service 
connection claim for depression based on a personal assault 
that occurred during her service.  See January 2005 
"Statement in Support of Claim," VA Form 21-4138.  In a 
June 2005 rating decision, the RO reopened the Veteran's 
service connection claim for depression because there was new 
and material evidence to reopen the claim, specifically the 
Veteran's assertion of a personal assault during her service.  
Evidence associated with the claims file since the prior 
final December 1998 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, VA 
and private medical records, and Social Security 
Administration (SSA) records. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
depression.  In this regard, the claims folder contains 
treatment records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, and a private psychologist (Dr. 
J.W.T.), in which the Veteran reported incidents of sexual 
trauma in-service including an attempted rape by her drill 
sergeant in 1978 and a rape by a fellow service member in her 
unit in 1981.  See January 2005 Substance Abuse Treatment 
Program (SATP) Psychiatric Note, Mountain Home VAMC; May 2005 
VA PTSD Examination Report, Mountain Home VAMC; July 2005 
Psychological Report (Dr. J.W.T.); July 2006 PTSD General 
Note, Mountain Home VAMC; August 2006 VA PTSD Examination 
Report, Mountain Home VAMC.  Further, in written statements 
submitted by the Veteran, she indicated that she suffered her 
current psychological disabilities as a result of the 1978 
attempted rape and 1981 rape in-service.  See March 2005 
Type-Written Statement from the Veteran; June 2005 Type-
Written Statement from the Veteran; July 2005 Type-Written 
Statement from the Veteran.  The Veteran also described 
behavior changes including alcoholism and a resulting DWI in-
service, a pregnancy as a result of the rape, and the 
dissolution of her first marriage.  See id.  The Board finds 
that such evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for depression.  38 C.F.R. § 3.156(a).  Presuming the 
Veteran's January 2005, March 2005, May 2005, June 2005, July 
2005, July 2006, and August 2006 statements credible for the 
purpose of reopening the service connection claim for 
depression, the Board finds that such evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The Veteran's 
January 2005, March 2005, May 2005, June 2005, July 2005, 
July 2006, and August 2006 statements are material in that 
they imply that her depression may have been incurred during 
service, and therefore raises a reasonable possibility of 
establishing the claim.  See id.  As such, the Board finds 
that the January 2005, March 2005, May 2005, June 2005, July 
2005, July 2006, and August 2006 statements are considered 
new and material for the purpose of reopening the service 
connection claim for depression, and such claim is therefore 
reopened.     


ORDER

Entitlement to service connection for PTSD due to a personal 
assault is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for depression has been received; to this 
extent, the appeal is granted.



REMAND

The Board has herein reopened service connection for 
depression.  The Board also notes that the Veteran is also 
diagnosed with paranoid schizophrenia which may be related to 
or aggravated by her active duty service.  Further 
development is necessary prior to analyzing the claims on the 
merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran claims that her depression and 
paranoid schizophrenia are a result of or aggravated by 
incidents of sexual trauma in-service including an attempted 
rape by her drill sergeant in 1978 and a rape by a fellow 
service member in her unit in 1981.  See January 2005 
Substance Abuse Treatment Program (SATP) Psychiatric Note, 
Mountain Home VAMC; March 2005 Type-Written Statement from 
the Veteran; May 2005 VA PTSD Examination Report, Mountain 
Home VAMC; July 2005 Psychological Report (Dr. J.W.T.); June 
2005 Type-Written Statement from the Veteran; July 2005 Type-
Written Statement from the Veteran; July 2006 PTSD General 
Note, Mountain Home VAMC; August 2006 VA PTSD Examination 
Report, Mountain Home VAMC.  During an August 2006 VA 
examination, the examiner noted that the Veteran's symptoms 
of depression, psychosis, and substance abuse may also be 
related to the Veteran's diagnosed PTSD but "cannot be fully 
determined at this examination."  See August 2006 VA PTSD 
Examination Report.  The medical evidence of record also 
reveals that the Veteran has a family history of psychiatric 
disabilities, including a father with depression and an uncle 
with manic depressive disorder.  See September 1995 Private 
Treatment Notes (Dr. H.J.G.); May 2005 VA PTSD Examination 
Report.  Thus, it is unclear whether the Veteran's depression 
and paranoid schizophrenia are symptoms or conditions that 
are part of her PTSD disability or whether the depression and 
paranoid schizophrenia are separate disabilities that are 
related to her in-service sexual assault, specifically the 
1981 rape. 

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed severe, recurrent 
depression, and paranoid schizophrenia are symptoms related 
to the Veteran's current PTSD disability, or are separate 
disabilities; and if the depression and paranoid 
schizophrenia are separate disabilities, an opinion is needed 
as to the relationship between these disabilities and 
service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. 
§ 3.159(c)(4) (2008).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the Veteran's 
claim.  38 C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veterans' Benefits 
Administration (VBA) should send an 
updated VCAA notice letter specifically 
notifying the Veteran of the evidence 
yet needed to substantiate her service 
connection claims for depression and 
paranoid schizophrenia, and of what 
part of such evidence he should obtain, 
and what part the AMC/RO will yet 
attempt to obtain on his behalf, 
including VA records.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran should be given an 
opportunity to identify any relevant 
treatment records that are pertinent to 
her claim.  

2.  The Veteran should be afforded a VA 
psychiatric examination with respect to 
the claims of depression and paranoid 
schizophrenia.  If possible, the 
Veteran should be scheduled a VA 
examination with the examiner who 
conducted the August 2006 VA 
examination.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with 
each examination and the report should 
state that such review has been 
accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including depression and 
paranoid schizophrenia.  The VA 
examiner should render an opinion as to 
whether the Veteran's diagnosis(es), 
including depression and paranoid 
schizophrenia, is/are proximately due 
to, aggravated by, or otherwise related 
to the Veteran's current PTSD 
disability.  If the diagnosis(es), 
including depression and paranoid 
schizophrenia, is/are separate from the 
Veteran's PTSD, the examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current psychiatric disability, 
including depression and paranoid 
schizophrenia, is related to the 
Veteran's service, or any incident in 
service to include the in-service 1981 
rape. 

The examiner should reconcile any 
opinion with the Veteran's STRs and 
treatment records relevant to the 
Veteran's claims for depression and 
paranoid schizophrenia, including the 
July 2005 Psychological Report from Dr. 
J.W.T., the August 2006 VA PTSD 
Examination Report, and the psychiatric 
treatment records contained in the 
Veteran's SSA records, including 
private treatment notes from Dr. H.J.G. 
of Behavioral Consultants dated 
September 1995 to October 1995.  A 
complete rationale should be provided 
for any opinion.

3.  The RO/AMC should then readjudicate 
the service connection claims for 
depression and paranoid schizophrenia, 
in light of all evidence of record.  
The Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.  
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


